DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis  (US 2021/0152615 A1) in view of Hans (US 2019/0281492 A1).


Regarding Claim 1, 4, 10
Karampatsis discloses a communication method, comprising:

obtaining, by a third network element (See Fig.6(240); [0075]; [0122]; SMF), information about a first application (See [0123]; type of media of application) of at least one packet data unit (PDU) session (See [0048]; [0121]; received information about an application as part of PDU sessions), 
              wherein the information about the first application (See [0123]; type of media of application) is determined based on a first user equipment route selection policy (URSP) (See [0049]; [0123]; [0125]; information is detected as part of UE capability to provide optimal routes for application);

sending, by the third network element  (Fig.6(240); [0122]; SMF), the information about the first application (See [0123]; information about media type is distributed over the network nodes) to a another network element  (See [0075]; [0078]; [0122]), 
                  wherein the information about the first application (See [0123]; application differentiated by type of media of application) is used to verify whether information about a second application of the at least one PDU session matches the information about the first application (See [0047]; [0075]; [0123]; The processor determines that at least a first media type from the plurality of media types cannot be transferred in any of the plurality of network connections), and 
(See [0123]; application differentiated by type of media of application) is information about an application to which a data packet in the at least one PDU session
belongs (See [0047]; [0121]; after matching, transmits a second request to the mobile communication network to establish a new network connection to the IMS network. Here, the second request includes a slice type that is associated with the first media type); and

receiving, by the other network element (See Fig.6(240); [0047]; [0075]; [0122]), the information about the first application (See [0047]; [0167]; information about media type is distributed over the network nodes).


But Karampatsis fails to explicitly recite 
A third network element communicating with a second network element in term of transmitting application info


However in an analogous art,
Hans teaches about A third network element communicating with a second network element in term of transmitting application info (See [0060-0063]) 

Karampatsis and Hans are analogous art because they all pertain to  5G network  dealing with different application in term of creating PDU session . Karampatsis teaches about network nodes communicating with each other in term of sharing application specific data in order to create the proper slice in PDU session. Hans teaches about a third network element (SMF) communicating with a second network element (UPF) in term of transmitting application info (See [0060-0063]). Karampatsis could use Hans features in term of communicating with the specific nodes to enhance the operability of the network. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Karampatsis and Hans as to obtain an efficient communication network for multimedia communication    


Regarding Claim 2,
Karampatsis and Hans teach all the features with respect to Claim 1 and 
        further teach
receiving, by a first network element (Hans Fig.2(MMF)) and from the third network element (Hans Fig,2(SMF)), first request information (See Hans [0063]; SMF received QoS of application through MMF)), 
wherein the first request information is used to request to obtain the information about the first application (See Hans [0063]; obtained from request SMF to create PDU), and 

(See Hans [0063]; received QoS info from AMF) ; 

or

sending the first request information to the first network element (See Hans [0063]), 
wherein the first request information is used to request to obtain the first URSP (See Karampatsi [0042-0043]), 

receiving the first URSP (See Karampatsi [0042-0043]),, and

obtaining, based on the first URSP, the information about the first application (See Karampatsi [0042-0043]).


Regarding Claim 3,
Karampatsis and Hans teach all the features with respect to Claim 2 and 
           Hans further teaches 
                      wherein the first request information comprises identification information of a first PDU session (See [0042]), and 
wherein the at least one PDU session is the first PDU session (See [0042]).

Regarding Claim 5,
Karampatsis and Hans teach all the features with respect to Claim 2 and 
           further teach 

wherein the operations further comprises:

sending the first request information to the first network element (See Hans [0063]), 
wherein the first request information is used to request to obtain the first URSP (See Karampatsi [0042-0043]), 

receiving the first URSP (See Karampatsi [0042-0043]), and

obtaining, based on the first URSP, the information about the first application (See Karampatsi [0042-0043]).



Regarding Claim 6,
Karampatsis and Hans teach all the features with respect to Claim 4 and 
          Hans further teach 
wherein the operations further comprises:

sending third request information to a user plane function [UPF} (See [0063]), 
wherein the third request information is used to indicate the UPF (See {0063]) to determine the information about the application (See {0063]) to which the data packet in the at least one PDU session belongs (See {0063]); and
receiving the information that is about the second application and that is sent by the UPF (See [0063]).



Regarding Claim 7,
Karampatsis and Hans teach all the features with respect to Claim 4 and 
Karampatsis further teaches 
               wherein the operations further comprises:
detecting the application to which the data packet transmitted in the at least one PDU session belongs (See [0042-0043]), to obtain the information about the second application (See [0042-0043]).


Regarding Claim 8,
Karampatsis and Hans teach all the features with respect to Claim 4 and 
Hans further teaches 
(See {0063]) comprises:
sending the second request information to an access and mobility management function {AMF} (See {0063]), to forward the second request information to the first network element by using the AMF(See {0063]); or
sending the second request information to a first policy control function {PCF} (See [0063]), to forward the second request information to the first network element by using the first PCF(See [0063]), 
wherein the first PCF is a PCF connected to a session management function {SMF} (See [0063]).


Regarding Claim 9,
Karampatsis and Hans teach all the features with respect to Claim 4 and 
Hans further teaches 
               wherein the first network element is a second PCF (See Fig.6(0245) or a unified data repository {UDR}, and the second PCF is a PCF used for access and mobility management {AM} policy control (See [0121-0123]).






Regarding Claim 11,
Karampatsis and Hans teach all the features with respect to Claim 10 and 
Karampatsis further teaches 

           wherein the first request information further carries identification information of a first PDU session (See [0042-0043]); and
the first request information is used to request to obtain the first URSP (See {0042-0043]) used to determine the information about the first application of the first PDU session (See {0042-0043]); 

or

the first request information is used to request to obtain the information about the first application of the first PDU session (See {0042-0043]);, and the information about the first application comprises the information about the first application of the first PDU session (See {0042-0043]).



Regarding Claim 12, 
Karampatsis and Hans teach all the features with respect to Claim 10 and 
Karampatsis further teaches 

wherein the operations further comprises:
receiving second request information sent by the third network element (See [0042-0043]; [0054-0055]; [0139-0140]), 
             wherein the second request information is used to request to deliver the first URSP (See [0042-0043]; [0054-0055]; [0139-0140]); and

sending the first URSP (See [0042-0043]; [0054-0055]; [0139-0140]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY LAFONTANT/Examiner, Art Unit 2646